

	

		III

		109th CONGRESS

		1st Session

		S. RES. 278

		IN THE SENATE OF THE UNITED STATES

		

			October 18, 2005

			Mr. Reed (for himself,

			 Ms. Collins, Mr. Bayh, Mr.

			 Biden, Mr. Bond,

			 Mrs. Boxer, Ms.

			 Cantwell, Mr. Carper,

			 Mr. Chafee, Mrs. Clinton, Mr.

			 Cochran, Mr. Corzine,

			 Mr. Dayton, Mr.

			 DeWine, Mr. Dodd,

			 Mr. Durbin, Mr.

			 Feingold, Mrs. Feinstein,

			 Mr. Hagel, Mr.

			 Inouye, Mr. Isakson,

			 Mr. Jeffords, Mr. Johnson, Mr.

			 Kerry, Mr. Kohl,

			 Ms. Landrieu, Mr. Lautenberg, Mr.

			 Levin, Mr. Lieberman,

			 Mrs. Lincoln, Ms. Mikulski, Mrs.

			 Murray, Mr. Obama,

			 Mr. Pryor, Mr.

			 Santorum, Mr. Sarbanes,

			 Mr. Schumer, Ms. Snowe, Mr.

			 Specter, Ms. Stabenow,

			 Mr. Talent, Mr.

			 Conrad, and Ms. Murkowski)

			 submitted the following resolution; which was considered and agreed

			 to

		

		RESOLUTION

		Designating the week of October 23, 2005, through October

		  29, 2005, as National Childhood Lead Poisoning Prevention

		  Week.

	

	

		Whereas lead poisoning is a leading environmental health

			 hazard to children in the United States;

		Whereas according to the Centers for Disease Control and

			 Prevention, 310,000 preschool children in the United States have harmful levels

			 of lead in their blood;

		Whereas lead poisoning may cause serious, long-term harm

			 to children, including reduced intelligence and attention span, behavior

			 problems, learning disabilities, and impaired growth;

		Whereas children from low-income families are

			 significantly more likely to be poisoned by lead than are children from

			 high-income families;

		Whereas children may be poisoned by lead in water, soil,

			 or consumable products;

		Whereas children most often are poisoned in their homes

			 through exposure to lead particles when lead-based paint deteriorates or is

			 disturbed during home renovation and repainting; and

		Whereas lead poisoning crosses all barriers of race,

			 income, and geography: Now, therefore, be it

		

	

		That the Senate—

			(1)designates the

			 week of October 23, 2005, through October 29, 2005, as National

			 Childhood Lead Poisoning Prevention Week; and

			(2)calls upon the

			 people of the United States to observe the week with appropriate programs and

			 activities.

			

